ACCEPTED
                                                                                       01-14-01014-CV
                                                                            FIRST COURT OF APPEALS
                                                                                    HOUSTON, TEXAS
                                                                                 5/21/2015 10:04:35 AM
                                                                                 CHRISTOPHER PRINE
                                                                                                CLERK


                              No. 01-14-01014-CV
                      __________________________________
                                                                FILED IN
                                                         1st COURT OF APPEALS
                     IN THE COURT OF APPEALS FOR THE HOUSTON, TEXAS
                   FIRST DISTRICT OF TEXAS AT HOUSTON    5/21/2015 10:04:35 AM
                      __________________________________ CHRISTOPHER
                                                                  Clerk
                                                                         A. PRINE


                                 LETICIA LOYA,
                                     Appellant,
                                         v.
     IAN TAYLOR, JACOBUS STERKEN, STICHTING TINSEL GROUP,
          VITOL HOLDING II S.A., AND TINSEL GROUP, S.A.,

                                   Appellees.
                      __________________________________

           UNOPPOSED MOTION FOR LEAVE TO FILE SURREPLY
                  __________________________________

            On Appeal from the 190th District Court, Harris County, Texas
                         Trial Court Cause No. 2012-33464
                    __________________________________


TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

      Appellees Ian Taylor, Jacobus Sterken, Stichting Tinsel Group, Vitol

Holding II, S.A., and Tinsel Group S.A., file this Unopposed Motion for Leave to

File Surreply and would show the Court as follows:

      1.      Appellant filed her Brief of Appellant on February 13, 2015.

Appellees filed their Brief of Appellees on March 25, 2015. Appellant filed her

Reply Brief on May 4, 2015.
      2.     This case is not yet set for submission. The filing of this Surreply will

not delay the disposition of this case.

      3.     Appellee seeks to file a Surreply, attached to this Motion, to briefly

address arguments raised in the Reply relating to specific jurisdiction, the burden

of proof, and the Texas Supreme Court’s case of Kelly v. Gen. Interior Constr.,

Inc., 301 S.W.3d 653, 658–59 (Tex. 2010).

      4.     This motion is unopposed.

      For all the foregoing reasons, Appellees respectfully request this Court to

grant this Unopposed Motion for Leave to File Surreply and grant Appellees such

other and further relief to which they may be justly entitled.

                                           Respectfully submitted,

                                           VINSON & ELKINS L.L.P.


                                            /s/ Patrick W. Mizell
                                            Patrick W. Mizell
                                            Attorney-In-Charge
                                            Texas Bar No. 14233980
                                            Catherine B. Smith
                                            Texas Bar No. 03319970
                                            Deborah C. Milner
                                            Texas Bar No. 24065761
                                            Jaclyn M. Lynch
                                            Texas Bar No. 24083429
                                            1001 Fannin, Suite 2500
                                            Houston, Texas 77002-6760
                                            Telephone: 713.758.2932
                                            Facsimile: 713.615.5912
                                            e-mail: pmizell@velaw.com
                                         e-mail: csmith@velaw.com
                                         e-mail: cmilner@vela.com
                                         e-mail: jaclynlynch@velaw.com

              Attorneys for Appellees Ian Taylor, Jacobus Sterken,
     Stichting Tinsel Group, Vitol Holding II, S.A., and Tinsel Group, S.A.




                     CERTIFICATE OF CONFERENCE
       I hereby certify that on May 18, 2015, I conferred with Jennifer Job
(attorney for Appellant, Leticia Loya) via email, and she indicated that Appellant
was not opposed to this extension motion, and we have agreed that Appellee is not
opposed to a response to the sur-reply if deemed necessary.


                                            /s/ Patrick W. Mizell
                                            Patrick W. Mizell
                        CERTIFICATE OF SERVICE
       The undersigned certifies that on May 21, 2015, the foregoing Unopposed
Motion for Leave to File Surreply was served electronically on the following
parties in accordance with the requirements of the Texas Rules of Appellate
Procedure:


Jennifer Job
James E. Payne
Provost Umphrey Law Firm, L.L.P.
490 Park Street
P. O. Box 4905
Beaumont, Texas 77701
409.835.8605
jjob@pulf.com
jpayne@pulf.com
      Attorneys for Appellant Leticia Loya


                                        /s/ Catherine B. Smith
                                        Catherine B. Smith